Case 19-12308-BFK         Doc 100    Filed 05/03/21 Entered 05/03/21 11:41:54          Desc Main
                                    Document      Page 1 of 4



                                UNITED STATES BANKRUPTCY COURT
                                             FOR THE
                                  EASTERN DISTRICT OF VIRGINIA
                                         Alexandria Division


      In the Matter of:

      Keith A. Cunningham                                Chapter 13
      Pamela S. Cunningham
                                                         Case No. 19-12308-BFK
                           Debtor(s)

                                ORDER CONFIRMING MODIFIED PLAN

             The Modified Chapter 13 Plan filed by Keith A. Cunningham and Pamela S.
      Cunningham on March 26, 2021, having been transmitted to all creditors; and it having been
      determined that the plan meets each of the requirements of 11 U.S.C. Section 1325(a);

      It is ORDERED that:
              (1)     the Plan as filed or modified is CONFIRMED.
              (2)     Upon entry of this order, all property of the estate shall revest in the Debtor(s).
      Notwithstanding such revesting, the Debtor(s) shall not encumber, refinance, sell or otherwise
      convey real property without first obtaining an order of approval from this Court.
              (3)      On August 11, 2019, and each month thereafter until further order of this Court,
      the Debtors shall pay to the Trustee, Thomas P. Gorman at P.O. Box 1553, Memphis, TN
      38101-1553 the sum of $2,980.00 per month for 12 months and then $1,681.00 per month for 10
      months and then $1,457.00 per month for 5 months and then $1,817.00 per month for 5 months
      and then $2,612.00 per month for the remaining 28 months of the Plan with a lump sum payment
      of $1,364.00 in month 20. Payments under said Plan to be completed within 60 months from the
      due date of the first payment in this case.
              (4)     The Debtor shall file all federal and state income tax returns on or before the due
      date, without extension, and provide the Trustee with signed copies of the returns within 7 days
      after they are filed and provide the Trustee such additional information as the Trustee may
      require for determination of the Debtor’s disposable income. Failure to timely comply with this
      provision shall be grounds for dismissal.
              (5)     Any lien avoidance actions(s) contemplated by Section 8(B) of the Plan must be
      made by the filing of an Adversary Proceeding no later than sixty(60) days from the date of the
      entry of this Order.
              (6)      The holder of each secured claim provided for in paragraphs 4A or 4D of the plan
      shall retain the lien securing such claim until the earlier of i) the payment of the underlying debt
      determined under nonbankruptcy law or ii) discharge under section 1328 or iii) such lien is
      otherwise avoided by separate Court order entered in this case or associated adversary
      proceeding. If this case is dismissed or converted without completion of the plan, such lien shall
      be retained by such holder to the extent recognized by applicable nonbankruptcy law.
Case 19-12308-BFK     Doc 100    Filed 05/03/21 Entered 05/03/21 11:41:54          Desc Main
                                Document      Page 2 of 4



      Order Confirming Modified Plan
      Keith A. Cunningham and Pamela S. Cunningham
      Case #19-12308-BFK

             (7)    The Debtor(s) shall comply with the agreed modifications of page four of the
      Order Confirming Plan, which shall supplement the Plan funding in addition to the payments
      provided by paragraph 3 above.




             May 3 2021                                  /s/ Brian F Kenney
      Dated: _______________                             ____________________________
                                                         Brian F. Kenney
                                                         United States Bankruptcy Judge

                                                         Entered On Docket: May 3, 2021
      Confirmation Recommended.


      _/s/ Thomas P. Gorman___________
      Thomas P. Gorman
      Chapter 13 Trustee
      300 North Washington Street, Ste. 400
      Alexandria, VA 22314
      (703) 836-2226
      VSB #26421


                                    Local Rule 9022-1(C) Certification

      The foregoing Order was endorsed by and/or served upon all necessary parties pursuant to Local
      Rule 9022-1(C).


      /s/ Thomas P. Gorman______________
      Thomas P. Gorman, Chapter 13 Trustee
Case 19-12308-BFK     Doc 100     Filed 05/03/21 Entered 05/03/21 11:41:54            Desc Main
                                 Document      Page 3 of 4



      Order Confirming Modified Plan
      Keith A. Cunningham and Pamela S. Cunningham
      Case #19-12308-BFK


      ADDENDUM TO PLAN AND CONSENT ORDER CONFIRMING PLAN, page 4
      Chapter 13 Case 19-12308-BFK
      Keith A. Cunningham
      Pamela S. Cunningham

              The Debtor(s) shall furnish the Trustee annual federal and state income tax returns within
      forty-five (45) days of the due date of such returns for each year of the Chapter 13 case, plus
      federal and state income tax refunds in the excess of $250.00 per annum unless otherwise
      ordered by this Court. In addition, the Debtor shall furnish the Trustee any such amount(s) as are
      hereafter determined by the Court to be disposable income of the Debtor(s) during the pendency
      of this proceeding and any additional information as the Trustee may require for determination of
      the Debtors disposable income. Failure to comply with this provision shall be grounds for
      dismissal.


                                                   _/s/Keith A. Cunningham_______________
                                                   Keith A. Cunningham


                                                   _/s/Pamela S. Cunningham_______________
                                                   Pamela S. Cunningham


                                                   _/s/Ronald J. Aiani______________________
                                                   Ronald J. Aiani


                                                   _/s/Thomas P. Gorman_________________
                                                   Thomas P. Gorman
Case 19-12308-BFK    Doc 100      Filed 05/03/21 Entered 05/03/21 11:41:54   Desc Main
                                 Document      Page 4 of 4



      Order Confirming Modified Plan
      Keith A. Cunningham and Pamela S. Cunningham
      Case #19-12308-BFK


      PARTIES TO RECEIVE COPIES


      Keith A. Cunningham
      Pamela S. Cunningham
      Chapter 13 Debtors
      12586 Lake Country Drive
      Bealeton, VA 22712


      Ronald J. Aiani
      Attorney for Debtor
      86 East Lee Street
      Warrenton, VA 20186


      Thomas P. Gorman
      Chapter 13 Trustee
      300 North Washington Street, Ste. 400
      Alexandria, VA 22314
